UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2017 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 NOTICE TO SHAREHOLDERS PAYMENT OF INTEREST ON OWN CAPITAL AND INTERIM DIVIDENDS YEAR 2016 I. The Board of Telefônica Brasil S.A. (“Company”) announces to its shareholders, as approved at its meeting held on May 9, 2017, that will start the payment of Interim Dividends and Interest on Own Capital ("IOC") for the fiscal year of 2016, as follows: (a) August 22, 2017: the Company will start the payment of amounts related to IOC deliberated and published through Notices to Shareholders on the dates of the Meetings of the Board of Directors held on February 19, 2016, March 18, 2016, April 18, 2016, June 17, 2016 and September 19, 2016. Such proceeds were ratified and approved by the General Shareholders’ Meeting held on April 26, 2017 ("GSM"), as follows: Proceeds Deliberation Date Record Date Gross Amount per Share (R$) Net Amount per Share (R$) ON PN* ON PN* IOC 02/19/2016 02/29/2016 0.11107235782 0.12217959361 0.09441150415 0.10385265457 IOC 03/18/2016 03/31/2016 0.18715692294 0.20587261524 0.15908338450 0.17499172295 IOC 04/18/2016 04/29/2016 0.12217959361 0.13439755297 0.10385265457 0.11423792003 IOC 06/17/2016 06/30/2016 0.08941324805 0.09835457285 0.07600126084 0.08360138692 IOC 09/19/2016 09/30/2016 0.36098516294 0.39708367924 0.30683738850 0.33752112735 (*) 10% higher than the amount granted to each common share, in accordance with article 7 of the Company’s Bylaws. In accordance to the articles 28 of the Company’s Bylaws, such Interest on Own Capital were charged to the mandatory minimum dividend for the fiscal year of 2016, ad referendum of the General Shareholders’ Meeting. (b) December 13, 2017: the Company will start the payment of amounts related to IOC deliberated and published through Notice to Shareholders on the date of the Meeting of the Board of Directors held on December 19, 2016, and Dividends declared at the GSM. Such proceeds were ratified and approved by the GSM, as follows: TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 Proceeds Deliberation Date Record Date Gross Amount per Share (R$) Net Amount per Share (R$) ON PN* ON PN* IOC 12/19/2016 12/30/2016 0.33551896714 0.36907086385 0.28519112207 0.31371023427 Dividends 04/26/2017 04/26/2017 1.06295487663 1.1692503643
